DETAILED ACTION

Status of Claims
Claims 1-3, 9-11, and 13-28 are pending and presented for examination on the merits.
Claims 1 and 9 are currently amended.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claims 1-3, 9-11, and 13-17 under the first paragraph of 35 U.S.C. § 112 is withdrawn in view of the amendments to claims 1 and 9.
The previous rejection of claims 1-3, 9-11, and 13-17 under the second paragraph of 35 U.S.C. § 112 is withdrawn in view of the amendments to claims 1 and 9.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 9-11, and 13-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2000-256836 (A) to Suzuki et al. (“Suzuki”) (abstract and computer-generated translation) in view of US 2007/0243095 (A1) to Ivanov (“Ivanov”) and further in view of JP H07-076771 (A) to Anami et al. (“Anami.
Regarding claims 1-3, 9-11, and 13-28, the claims remain rejected for the reasons presented in the Office action dated 03/03/20201.  With respect to the phrase sintered structure in claim 1, as noted in the previous Office action at para. 18 (page 5), Suzuki teaches a pressure-sintering method (para. [0005]), the method resulting in a sintered structure.

Response to Arguments
Applicant's arguments filed 06/02/2021 have been fully considered, but they are not persuasive. 
Applicant’s position is that abnormal grains are produced by Suzuki’s process because Example 2 of Suzuki is prepared under the same conditions as Comparative Examples 1 and 2 (from the present specification), which show that abnormal grains are formed even when the oxygen content is low at 9 ppm.
In response, Comparative Examples 1 and 2 contain phosphorus in amounts of 1.2 wtppm and 1.7 wtppm, respectively.  Suzuki is silent regarding the phosphorus content of its powders; therefore, it cannot be concluded with certainty that Suzuki’s Example 2 produces abnormal grains because there is no disclosure of the specific phosphorus content, if any, in Suzuki’s tungsten powders.
Applicant’s position is that the present invention is novel because the prior art cited do not offer any description or suggestion of solving the problem of abnormal grains.  Applicant states that Ivanov does not suggest the relation of abnormal grain growth and phosphorus content, that one of ordinary skill in the art would not have understood which element needs to be reduced in order to prevent abnormal grain 
In response, the prior art cited do not specifically identify phosphorus with abnormal grain growth.  However, it is permissible for the reason or motivation of the prior art modification to differ from applicant’s reason, and there is no requirement for the prior art to have discovered the same advantage as applicant.  See MPEP §§ 2144(IV), 2145(II).    
The prior art teach using powders having a purity of 99.999% (5N) or more.  Suzuki at para. [0008]; Ivanov at para. [0006], [0010].  Anami specifically teaches an impurity content of 10 ppm or less.  Abstract; para. [0009], [0013].  Ivanov discloses phosphorus impurity levels of 0.025 ppm or 0.027 ppm (page 2 – table on right col.), which fall within the claimed range.  Given the desire to use high-purity powder of 5N or more (impurity 0.001% or less or 10 ppm or less), a person of ordinary skill in the art would be motivated to reduce the impurity content, including elements such as phosphorus, to levels as reasonably practical and/or known in the art in order to produce a target body that is as pure as possible.  The fact that lowered phosphorus content reduces or eliminated abnormal grain growth is a result of the proposed modification and need not be recognized explicitly by the prior art.  

Conclusion
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
August 31, 2021